Citation Nr: 1759657	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.   14-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material has been received to reopen the claim of entitlement to compensation under 38 U.S.C § 1151 for radiation burn.

2.  Entitlement to service connection for a lower back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1957 to October 1957 and from October 1961 to November 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 1979 and August 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia.

In a January 1979 rating decision, the RO denied service connection for a back condition.  The Veteran filed a timely Notice of Disagreement and perfected his appeal.  However, the matter was never transferred to the Board for adjudication.  Therefore, the matter did not become final and remains on appeal. 

In March 2015, the Board denied the Veteran's claim for entitlement to service connection for a lower back disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision and a concurrent order vacating the March 2015 denial, and remanding the Veteran's claim to the Board for reconsideration.  

In June 2017, the Board remanded the claim for entitlement to service connection for lower back disability for additional development.  The Board finds that there has not been substantial compliance with its remand directives.   See Stegall v. West, 11 Vet. App. 268, 271(1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating decision, the RO denied entitlement to compensation under 38 U.S.C § 1151 for radiation burn.

2.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not establish a fact necessary for the claim of compensation under 38 U.S.C § 1151 for radiation burn.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C § 1151 for radiation burn..  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters sent to the Veteran in February 2011 and April 2011, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letters, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letters also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  Here, as will be discussed further below, the Veteran has not submitted new and material evidence to reopen his claim for entitlement to compensation under 38 U.S.C § 1151 for radiation burn. Therefore is not entitled to a VA medical opinion. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs and VA treatment records relevant to the claims.  VA obtained medical evidence pertaining to his diabetes.  Moreover, VA provided the Veteran with adequate VA compensation examination into his claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Claim to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (a) (2016). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In December 2014, the Veteran wrote that he did not agree with his attorney's decision to withdraw the issue on appeal.  The Veteran asserts that the VAMC failed to respond to his rising PSA level and a higher dosage of radiation had to be used to treat his prostate cancer, which resulted in severe radiation burn.  

The Veteran's original claim to entitlement to compensation under 38 U.S.C § 1151 for radiation burn was in February 2011.  The RO denied this original claim in an August 2011 rating decision.  The Veteran's representation withdrew his case in July 28, 2014.   

The Veteran submitted a reopened claim in December 2014.  The RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the August 2011 notification.  38 C.F.R. § 3.156 (b).  As such, the August 2011 rating decision denying entitlement to compensation under 38 U.S.C § 1151 for radiation burn became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final August 2011 rating decision denying compensation included medical records from VAMC, Huntington, WV from May 2008 to June 2013, which shows the Veteran received treatment for his prostate cancer; medical records from the Tri-State Regional Cancer Center, which shows the Veteran received treatment for his prostate cancer; and a July 2011 VA medical opinion in which the examiner opined that the proximate cause of the disability which resulted was not due to an instance of fault on the part of the VA, such as careless, negligence, lack of proper skill, or error in judgement, or an event were not reasonably foreseeable. 


The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the December 2014 petition to reopen service connection (i.e., received since the August 2011 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which shows the Veteran's current prostate cancer treatment; the Veteran's lay statements in which he indicates that the VAMC was negligent with his prostate cancer treatment; additional, updated medical treatment records, which provides the Veteran's PSA levels; and lastly, the Veteran's testimony on his current prostate cancer treatment and his assertions that the VAMC was negligent with his cancer treatment care.  In short, the newly obtained evidence merely confirms that the Veteran currently has prostate cancer and is receiving treatment from the VAMC, and that he believes that the treatment of his prostate cancer by VA was negligent.  The evidence provides no credible evidence linking the Veteran's radiation burn due to VA hospital care treatment as careless, negligence, lack of proper skill, or error in judgment.  The Board notes that the evidence is new but it is not material because it does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.  Moreover, the Veteran's arguments and assertions regarding his belief that he received negligent treatment by VA were already of record at the time of the August 2011 rating decision.  

For the foregoing reasons, the evidence received since the August 2011 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to compensation under 38 U.S.C § 1151 for radiation burn and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).



ORDER

New and material evidence has not been received, the appeal to reopen a claim for entitlement to compensation under 38 U.S.C § 1151 for radiation burn is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claim for lower back disability must be remanded to ensure compliance with the directives of the Board's prior remand.

In June 2017, the Board remanded the claim for lower back disability for an addendum medical opinion.  The Board requested that the VA examiner address whether it was clear and unmistakable (obvious, manifest, and undebatable) that any increase (the Board has as conceded an increase in severity in service) in service was due to the natural progression of the Veteran's preexisting lower back disability.  The Board requested that the examiner provide a complete explanation and rationale as to any opinion rendered.  

In response to the Board's June 2017 remand, an addendum opinion was received in June 2017.  The VA examiner commented that the Veteran was in service from October 29, 1961 to November 22, 1961.  The medical exam was done on November 5, 1961 (on seventh day in service) and was disqualified for service.  The VA examiner stated that, "during service the lower back condition was natural progression of the Veteran's pre-existing condition.  Service did not aggravate the condition."  However, the June 2017 examiner did not provide a rationale for her opinion.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an appropriate medical professional other than the June 2017 examiner.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The examiner must report that he/she has reviewed the claims file.  If the examiner feels another examination of the Veteran is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as to the following:

Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase (the Board has conceded an increase in severity in service) in service was due to the natural progression of the Veteran's preexisting lower back disability.  Please provide a complete explanation and rationale as to any opinion reached.

For the purposes of the opinion, the Board is requesting
that the examiner concede that the Veteran's back disability increased in severity during his second period of service, from October 1961 to November 1961.

2.  Ensure that the information provided in the addendum
opinion satisfies the criteria above and, if not, return the
report as insufficient.  Then, readjudicate the Veteran's
claim after ensuring that any other appropriate
development is complete.  If the benefit sought remains
denied, the Veteran should be furnished with a
supplemental statement of the case and afforded an
opportunity to respond.  The case should then be returned
to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


